— In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from (1) a fact-finding order of the Family Court, Queens County (Hunt, J.), dated January 28, 2004, which, after a hearing, found that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, criminal possession of stolen property in the fifth degree, criminal mischief in the fourth degree, attempted assault in the third degree, and menacing in the *768third degree, and (2) an order of disposition of the same court dated May 4, 2004, which, upon the fact-finding order, adjudged him to be a juvenile delinquent and placed him with the New York State Office of Children and Family Services for a period of 18 months.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as that order was superseded by the order of disposition; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
The evidence adduced at the fact-finding hearing, viewed in a light most favorable to the presentment agency, was legally sufficient to establish that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, criminal possession of stolen property in the fifth degree, criminal mischief in the fourth degree, attempted assault in the third degree, and menacing in the third degree (see Matter of Richard S., 7 AD3d 719 [2004]; Matter of Eric C., 281 AD2d 543, 544 [2001]; cf. People v Contes, 60 NY2d 620 [1983]).
Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses. Its determination should not be disturbed unless clearly unsupported by the record (see Matter of James B., 262 AD2d 480, 481 [1999]). Upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (cf. CPL 470.15 [5]; see Family Ct Act § 342.2 [2]).
The appellant’s remaining contentions are without merit. H. Miller, J.P., Rivera, Spolzino and Skelos, JJ., concur.